Title: To Thomas Jefferson from Benjamin Henry Latrobe, 1 December 1804
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                                                
                  
                     Sir,
                            Washington Decr. 1st. 1804.
                        
                        In the reporting to You on the manner in which the work on the public buildings of the United States has been conducted during the Year 1804, I cannot avoid expressing my regret that a Sensible portion of the appropriation by Congress has necessarily been expended in pulling down or repairing what was  done insufficiently, previously to the Year 1803.
                  The application of the public money to the separate objects of the President’s house, & the Capitol, including the alteration, removal, reerection or repair of the works, will be separately stated in the accounts of the superintendant of the city to be rendered to the Treasury. But as these accounts will not be closed untill the 1st. of January 1805, he has furnished me with the following statement, up to the present day, Of payments in the present year out of the Appropriation for 1804, and a Balance of the Appropriation of 1803 not expended in that year vizt—
                  
                     
                        
                        
                        
                         $   C.
                     
                     
                        Capitol,
                        including all alterations additions repairs in north wing (except filling up Representatives chamber)
                        }
                        44,548.20
                     
                     
                        
                        For Fitting up Representatives chamber
                        
                        689.23
                     
                     
                        Presidents House
                        
                        11,928.29
                     
                     
                        
                        
                        
                        
                        500. 
                        
                     
                     
                        Payments
                        on Acct. for sundry materials, on acct. of the particular Application whereof has not yet been rendered
                        }
                        57,665.72
                     
                  
                  1. The Presidents’ house.
                  It is well known that the Presidents house was inhabited before it was finished;—and that it still remains in a state so far from completion, as to want many of those accomodations which are thought indispensible in the dwelling of a private citizen.—Of all the inconveniencies attending the house; the greatest was the leakiness of the roof, which had indeed never been tight. The rain water which entered the building in every part, had injured the furniture exceedingly; and ruined many of the cielings. This important defect arose from two principal causes:—the very injudicious manner in which the gutters and the troughs conveying the water to the Cistern were constructed,—and the badness of the Slating.
                  The Gutters are of lead.—The Sheets were soldered together: the fall or current of the gutters was much too small:—the openings in the roof through which the water passed into the troughs were so contracted as to be incapable of discharging the water of a moderate rain, consequently it overflowed & found its way into the building:—the troughs were of boards lined with lead, soldered at the joints, & laid with very little current: and all the lead was of bad quality & badly cast. All & each of these causes occasioned leakage in the Gutters & troughs. It requires very little theory or experience to know that, wherever solder is used in leaden Gutters, leakage is inevitable. In Water Cisterns, & pipes, solder is necessary, and the joints made with it are sound & permanent,—the temperature of the Water they contain not being subject to great variation. But in gutters & flats, alternately exposed to the scorching sun, & to severe frost,—the use of solder is everywhere inadmissible,—but peculiarly so in our climate. It is besides very expensive, & in no well constructed building is it necessary. In the president’s house five feet of additional current was easily procured,—and by that means the new gutters were laid without solder and with proper grovings & drips.
                  The first part of the season was so uncommonly wet, that no very early measures could be taken to make a thorough repair of the roof. The attempts at temporary repair, made with a aview to save the furniture & cielings of the house, did not succeed, and tended only to prove the absolute necessity of a complete alteration of the whole system of guttering, and of providing new lead for the whole building. Such a general repair is always troublesome and difficult, and was much more expensive than it would have been to have executed the work right at first. It is now finished, and the roof is free from leaks. It will, I have no doubt, remain so.
                  The second Cause of leakage was the Slating.—The quality of the Slates was bad,—but their size, especially towards the ridge; was more injurious than their bad quality. The upper courses, for a considerable distance down the roof did not show more than from 2 to 2½ inches in width, and a large majority of these Slates were only from 1½ to 3 inches in breadth. Slated roofs are always difficult to repair, but such a roof could not be repaired at all; and there were also other reasons, which rendered it necessary at all events to remove so heavy a covering as slate.—
                  I am uninformed why the particular mode of construction which renders this roof so heavy & so high was adopted. If strength was proposed, capable of bearing a covering of slate laid in mortar, it has not been attained,—for the framing has every where given way,—and at the Eastern end of the house, where there are no internal Walls it has failed so much as to force out both the front & the back Walls very considerably. It appeared therefore necessary, in the first place, to secure the timbers as well as the Walls by strong ties of Iron;—which being fixed,—both are now perfectly safe.—In the next place it became highly proper to take off the load of Slates & mortar, even had they not leaked;—for they seemed to be the principal cause of the failure of the framing.—In the covering which was to supply the place of Slate,—lightness was the principal requisite: but safety from fire, & oeconomy were also necessary considerations.—Shingles & tiles were therefore out of the question,—as well as lead;—and the choice was confined to Copper,—Tin,—& painted Sheet iron. Of these, Sheet Iron was by far the cheapest,—and with a little attention to its painting, quite as permanent, as the two former.—100 superficial feet of slating in Mortar weighs about 15 Cwt,—of Sheet Iron, exactly 147℔s. So that the building,—the roof containing 12.600 superfl. feet, could be relieved of a weight of about 82 Tons.—These reasons induced the adoption of a Sheet iron roof, which has accordingly been put on. 
                  The repair or rather the total renewal of the roof of the Presidents house,—forms the principal part of the expense of this building for the season. It has however been further requisite to make a new drain from the house, of such dimensions & construction, as to prevent it from being filled up as before, and the building from being flooded from the circumjacent grounds. The cost of this improvement,—and the finishing of one of the Chamber apartments in the second story, bears a small proportion to the former Sum.
                  2. The Capitol.
                  In my former reports to You, I stated the propriety of reconsidering the plan of the South wing of the Capitol;—and on the reasons given in that Report, and in a letter to the Chairman of the Committee of the house of representatives appointed to enquire into the subject, the plan, which has been the Ground work of all that has been done during the                                                                             season, was approved and adopted. By the arrangements of this new design, the House of Representatives will fit on the principal story of the building the whole of the Ground Story being appropriated to the offices of the house: a situation the most contiguous which could be obtained, and far preferable for Offices to the North wing, or the Attic Story.
                  Various causes have conspired to prevent our carrying up, this Season as large a Mass of building as was expected. The first & principal of these have been the time, labor, & expense of pulling down to the very foundation all that had been formerly erected. Bad as the workmanship appeared before the Walls were taken down, the measure of removing them entirely was still more justified by the State in which they were found to be on their demolition. Even the materials, with exception of the bricks, were not of any important value to the new work. The stone was fit only to be used as common rubble, and most of the Timber, was in a state of decay, from the exclusion of Air.
                  Another cause of delay in preparation,—and an important one,—was the late period at which the appropriation was made.—The extreme wetness of the beginning of the Season, and the floods which filled up some of the quarries, & retarded the working of others, afterwards operated much against the progress of the building, and threw great difficulties in our way.—After the work had begun, we were again interrupted by the sickness which prevailed, and which at one time threatened,—by depriving us, of many of our best workmen, to put a total stop to the work.
                  Under all these inconveniences, and others arising from the nature of the building itself, the work has been carried on. The best mode of proceeding would undoubtedly have been to have carried up the interior with the exterior walls. But the former building stood within the area of the Wing. Had the external walls been suffered to remain on the level at which the work was closed, at the end of the Year 1803, till the inner building could be removed, and the internal Walls carried up,—little progress could have been made in the former, during the present Season, & the Stonecutters would have been idle. It was therefore thought best to carry up all the external walls by themselves,—thereby forwarding the more slow progress of the ornamental work in freestone, & to construct them in such a manner as to prepare for good bond with the interior work, for the Support of the Vaults, the pressure of which they will be required to resist. Thus has the work been raised to the leval of the Selles of the Attic windows externally, and by far the most tedious & expensive part of the work in freestone has been completed, excepting the Cornice & the Capitals of the Pilasters. Of the Cornice a large portion is also wrought, & of the 30 Capitals, 16 are finished:—
                  Of the interior parts of the building all the foundations are laid, and brought up to the floor of the Cellar Story on the North side, and although they do not appear to view, the work done in them is very considerable. The whole south half of the Cellar story is Vaulted, and ready to receive the Walls of the Basement or Office story. 
                  Preparations to a very great extent have already been made; in order to proceed vigorously with the building as soon as the will of the national legislature shall be known to that effect, and the Season will permit. All the freestone for the external walls, Entablature, & Ballustrade is provided, and the greatest part of it on the Spot. For the internal Colonnade all the Stone is ordered,—most of it quarried, & much already brought to the building. Early in the season the public Quarry on the Island in Acquia Creek was opened, and much useful Stone quarried: and it would have been much to the advantage of the public, had the extent of the appropriation permitted us to have prosecuted this work. But it was found that to clear out the rubbish of former workings, and to provide for the conveyance of the stone to the waterside,—altho’ ultimately a measure of oeconomy,—would have made too large a deduction from the funds required to carry on the building itself, and contracts for stone with individuals were therefore preferred.
                  In the arrangements for erecting so large an edifice as the South wing of the Capitol, and for pulling down or repairing extensive works of former construction, it was not easy, perhaps it was impossible, so to proportion all the various contracts and engagements for Labor & materials to the funds appropriated to their ultimate liquidation; as to keep within their limits, and at the same time to make exertions equal to the public expections arising out of their extent. 
                  In the present instance, the contracts which are made, and which are in the progress  of their completion will exceed in amount what remains of the appropriation of last Year. I must however at the same time observe, that the stock of materials wrought and unwrought, which are now actually at the building exceeds greatly this deficiency. Should the National Legislature, on view of the solid, permanent, and incombustible manner in which the work has been executed, and on consideration of the evidences of fidelity to their duty which those engaged in the Labor of the work have every where exhibited,—think proper to proceed with the completion of the building,—it would much tend to the early occupation of their house, by the house of Representatives if an appropriation exceeding 50.000 dollars were made for the next Season. Such an appropriation, while it would give larger limits to the exertions which might be made, would by no means disturb that system of oeconomy which has hitherto been persued;—but would rather conduce to the more advantageous & provident purchase of all our materials. And it is specially to be considered, that too early & extensive provisions cannot be made for those parts of the work, which must necessarily be of wood.—The time is now at hand at which further delay would be injurious & expensive,—and should the sum necessary for this provision, added to the arrears, which are or will become due on  outstanding contracts, be defrayed out of a future appropriation of only 50.000 Dollars, the progress of the solid parts of the building will be materially injured, and must to a certain extent, be put off to another season beyond the next.—
                  In my letter of the 28th of Febry. 1804. to the chairman of the Committee of the house of representatives to whom the subject of the public buildings was referred,—I presumed that three annual appropriations of 50.000 Dollars each would be Sufficient to finish the Southwing of the Capitol.—This estimate was given under statement of the extreme difficulty of estimating a work of this kind.—One of these appropriations of 50.000 Dollars has been granted.—But from the detail of the statements. I here submit to You it will appear that the whole of it could not possibly be made applicable to the actual progress of the work on the Capitol.—
                  Having thus endeavored correctly, & minutely to report the progress  of the work on the public buildings during the past Season, I now most respectfully submit to You all the views of the past , and for the future which the facts suggest.
                        
                                                    
                            
                            B. Henry Latrobe
                     
                     Surveyor of the public buildings 
                     of the United States at Washington.
                        
                        
                    